Citation Nr: 0311794	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure in service.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from April 1951 to April 1955, 
September 1955 to September 1959 and from November 1960 to 
July 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1999.  

In June 2000, the Board found that the veteran had presented 
a well-grounded claim of service connection for a lung 
disorder and remanded that matter to the RO for additional 
development of the record.  



FINDING OF FACT

1.  The veteran is shown to have been exposed to asbestos 
during his extensive period of active service.  

2.  The veteran currently is shown as likely as not to have 
interstitial fibrosis that is related to asbestos exposure in 
service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by interstitial fibrosis is due to 
asbestos exposure that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, 
discussion of VCAA is not necessary here.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran now asserts that he suffers from a lung 
disability due to exposure to asbestos in connection with his 
service on board ships in the Navy.  According to the 
veteran, he was stationed aboard several ships where he 
handled various asbestos products.  His service aboard the 
ships is confirmed in the record.  

He further has stated that his responsibilities included 
working in shipyards where overhauls took place.  
Specifically, the veteran indicated that he worked on the 
overhaul, which took place at the New York Naval Shipyard in 
Brooklyn, New York for about six months in dry dock aboard 
the USS Franklin D. Roosevelt.  

In addition, the veteran was on board the USS Forrestal when 
an overhaul took place at the Norfolk Naval Ship Yard.  Also, 
the veteran monitored contractors' progress during an 
overhaul of the USS John F. Kennedy.  His service aboard 
these ships is confirmed in the record.  

The veteran's service medical records are negative for 
evidence of a lung disability.  

At a June 1995 private examination, the veteran reported 
shortness of breath.  Chest x-ray studies showed a normal 
sized heart.  There was a mild abnormality above the left 
hemi-diaphragm, which might have been a pleural plaque.  The 
pulmonologist noted that there did not appear to be a cardiac 
etiology for the dyspnea.  The pulmonologist's impression was 
that of recent onset of dyspnea; history of asbestos 
exposure; possible abnormality, left hemi-diaphragm.  

A November 1995 private examination noted a problem of 
interstitial fibrosis.  The veteran stated that his main 
problem had been persistent shortness of breath with 
exertion.  The pulmonologist noted that there was no evidence 
of deterioration from interstitial lung disease.  

A June 1996 private examination again noted a problem of 
interstitial fibrosis.  The veteran reported having continued 
shortness of breath on exertion.  On examination, he had a 
few crackles at both bases.  The chest x-ray study showed 
minimal interstitial fibrotic changes at the bases.  There 
were no pleural plaques.  The pulmonologist did note that the 
veteran had a fairly significant history of exposure to 
asbestos in naval shipyards during service.  

A September 1998 private radiology report noted an impression 
of minimally increased interstitial lung markings seen 
predominantly in the left costophrenic angle.  

In a January 1999 private examination report, the 
pulmonologist opined that the veteran did have some mild 
asbestos lung injury.  However, the pulmonologist noted that, 
to prove that beyond any doubt might require an open lung 
biopsy, and it was probably not worth putting the veteran 
through that.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1999.  The veteran reiterated 
that he spent an extensive amount of time in naval shipyards, 
working in and around asbestos products.  

The case was remanded by the Board to the RO in June 2000 for 
additional development of the record.  

The veteran was afforded a VA examination in July 2001.  The 
veteran complained of having dyspnea on exertion, which had 
progressively worsened over the past three years.  

On examination, his lungs had a few basilar crackles, 
bilaterally.  The initial impression was that the veteran had 
dyspnea on exertion, which did not appear to be related to 
significant interstitial lung disease.  The examiner noted 
that previous pulmonary evaluations indicated that if there 
was any interstitial lung disease, it was mild.  

The examiner concluded that there was no evidence of a 
significant asbestosis at present.  

After a careful review of the analysis of the evidence, the 
Board finds that the evidentiary record in this case to be in 
relative equipoise with respect to the veteran's claim of 
service connection.  

The evidence clearly shows that the veteran was stationed 
aboard Naval ships during service and the Board finds his 
testimony regarding his involvement with overhauls on naval 
ship yards to be credible.  The Board has conceded that he 
was exposed to asbestos during service.  

The record contains medical evidence of interstitial 
fibrosis, and a medical opinion relating the currently 
diagnosed interstitial fibrosis to the veteran's asbestos 
exposure in service.  

Moreover, the VA examiner in July 2001 did not specifically 
rule out a diagnosis of interstitial fibrosis; rather, he 
noted that it was mild or minimal.  

As such, the Board finds that the evidence serves to 
establish that the veteran as likely as not has lung 
disability manifested by interstitial fibrosis that was 
caused by asbestos exposure in service.  By extending the 
benefit of the doubt to the veteran in this case, a grant of 
service connection is warranted.  



ORDER

Service connection for a lung disability by interstitial 
fibrosis is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

